PER CURIAM:
Harry Walker appeals the district court’s order denying relief on his complaint filed pursuant to 42 U.S.C. § 1983 (2000) and Bivens v. Six Unknown Named *448Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Walker v. Scott, No. 7:05-cv-00010-jct, 2006 WL 1288315 (W.D.Va. May 4, 2006). Walker’s motions for general relief are denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.